OPINION
By THE COURT.
This is a law appeal from the judgment of the Municipal Court of Columbus.
*590The record as it comes to us consists of a transcript of the docket and journal entries, without a bill of exceptions.
Defendant requested the court to render a finding with respect to certain facts, which was done. In the absence of a bill of exceptions, we are required to presume that the findings of fact were supported by the evidence.
The defense of the statute of frauds is an affirmative defense, and unless it is pleaded, the objection is waived. Vol. 19, O. Jur., P. 668, Section 163.
We find no assignment of error well made. Judgment affirmed.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.